EXHIBIT News Release FOR IMMEDIATE RELEASE ACCO BRANDS SEPARATES CHAIRMAN AND CEO ROLES LINCOLNSHIRE, ILLINOIS, September 18, 2008 – ACCO Brands Corporation (NYSE: ABD), a world leader in select categories of branded office products, today announced that, effective immediately, the roles of chairman and chief executive officer have been separated and that Robert J. Keller has been elected by the board of directors to serve as non-executive chairman. David D. Campbell will continue to serve as the company’s chief executive officer, continuing to report to the board of directors.Campbell will continue to serve as a director. “At this increasingly challenging time for the economy, the office products industry and for ACCO Brands, I am pleased that Bob Keller agreed to assume the role and responsibilities of chairman,” said Campbell.“With Bob focusing on corporate governance and board responsibilities, I am able to focus 100% of my time and attention on guiding the company through the current very difficult environment, and on building and delivering enhanced value for the benefit of our shareholders, customers and employees.” Keller has served as a director since August, 2005 and as presiding independent director since May, 2008.He has also served as a member of the audit, and corporate governance and nominating committees, of which he will now become an ex-officio, nonvoting member. He is the former president and chief executive officer of APAC Customer Services, Inc. Prior to his service with APAC, he was president, Business Services Group, at Office Depot. About ACCO Brands Corporation ACCO Brands Corporation is a world leader in select categories of branded office products, with annual revenues of nearly $2 billion.Its industry-leading brands include Day-Timer®, Swingline®, Kensington®, Quartet®, GBC®, Rexel, NOBO and Wilson Jones®, among others.Under the GBC brand, the company is also a leader in the professional print finishing market. Forward-Looking Statements This press release contains statements which may constitute “forward-looking” statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to certain risks and uncertainties, are made as of the date hereof and the company assumes no obligation to update them. ACCO
